

113 S715 RS: Authorized Rural Water Projects Completion Act
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 393113th CONGRESS2d SessionS. 715[Report No. 113–167]IN THE SENATE OF THE UNITED STATESApril 11, 2013Mr. Baucus (for himself, Mr. Tester, Mr. Udall of New Mexico, Ms. Klobuchar, Mr. Franken, Mr. Johnson of South Dakota, Mr. Heinrich, Mr. Hoeven, Ms. Heitkamp, Mr. Harkin, and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 22, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize the Secretary of the Interior to use designated funding to pay for construction of
			 authorized rural water projects, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Authorized Rural Water Projects
			 Completion Act.2.DefinitionsIn this Act:(1)FundThe
			 term Fund means the Reclamation Rural Water Construction Fund
			 established by section 3(a).(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.3.Reclamation
			 rural water construction fund(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as
			 the
			 Reclamation Rural Water Construction Fund, consisting of—(1)such amounts as
			 are deposited in the Fund under subsection (b); and(2)any interest
			 earned on investment of amounts in the Fund under subsection (d).(b)Deposits to
			 fund(1)In
			 generalFor each of fiscal years 2014 through 2030, the Secretary
			 of the Treasury shall deposit in the Fund $80,000,000 of the revenues that
			 would otherwise be deposited for the fiscal year in the reclamation fund
			 established by the first section of the Act of June 17, 1902 (32 Stat.
			 388,
			 chapter 1093).(2)Availability of
			 amountsAmounts deposited in the Fund under paragraph (1)
			 shall—(A)be made available
			 in accordance with this section, without further appropriation; and(B)be in addition to
			 amounts appropriated for such purposes under any other provision of law.(3)LimitationNotwithstanding
			 paragraphs (1) and (2), no amounts may be deposited in, or made available
			 from,
			 the Fund under those paragraphs if the transfer or availability of the
			 amounts
			 would increase the deficit.(c)Expenditures
			 from fund(1)In
			 general(A)ExpendituresSubject
			 to subparagraph (B), for each of fiscal years 2014 through 2035, the
			 Secretary
			 may expend from the Fund not more than the sum of—(i)$80,000,000;
			 and(ii)the amount of
			 interest accrued in the Fund for the fiscal year in which the expenditures
			 are
			 made.(B)Additional
			 expendituresNotwithstanding subparagraph (A), the Secretary may
			 expend more than $80,000,000 for any fiscal year listed in subparagraph
			 (A) if
			 such amounts are available in the Fund due to expenditures not reaching
			 $80,000,000 in 1 or more prior fiscal years.(2)Use(A)In
			 generalSubject to subparagraph (B), the Secretary may use
			 amounts from the Fund to complete construction of rural water projects—(i)authorized to be
			 carried out by the Secretary on or before the date of enactment of this
			 Act;
			 or(ii)for
			 which—(I)pursuant to
			 section 106(e) of the Rural Water Supply Act of 2006 (43 U.S.C. 2405(e)),
			 a
			 feasibility study has been submitted to the Secretary by September 30,
			 2012;
			 and(II)an Act of
			 Congress after the date of enactment of this Act has authorized the
			 construction of the project.(B)LimitationThe
			 Secretary may not use amounts from the Fund to pay for any operation and
			 maintenance costs of an authorized rural water project.(3)ConditionsThe
			 Secretary shall not expend any amounts from the Fund until the date on
			 which
			 the Secretary develops—(A)programmatic
			 goals to carry out this section that—(i)would enable the
			 completion of construction of the authorized rural water projects as
			 expeditiously as possible; and(ii)reflect—(I)the goals and
			 priorities identified in the laws authorizing the authorized rural water
			 projects; and(II)the goals of the
			 Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.); and(B)funding
			 prioritization criteria to serve as a formula for distributing funds under
			 this
			 section that take into account—(i)an
			 evaluation of the urgent and compelling need for potable water supplies in
			 the
			 affected rural and tribal communities;(ii)the status of
			 the current stages of completion of the authorized rural water project;(iii)the financial
			 needs of the affected rural and tribal communities;(iv)the potential
			 economic benefits of the expenditures on job creation and general economic
			 development in the affected rural and tribal communities;(v)the
			 ability of the authorized rural water project to address regional and
			 watershed
			 level water supply needs;(vi)the ability of
			 the authorized rural water project—(I)to minimize water
			 and energy consumption; and(II)to encourage the
			 development of renewable energy resources, such as wind, solar, and
			 hydropower
			 elements;(vii)the need for
			 the authorized rural water project to address—(I)the needs of
			 Indian tribes and members of Indian tribes; and(II)other community
			 needs or interests; and(viii)such other
			 factors as the Secretary determines to be appropriate to prioritize the
			 use of
			 available funds.(d)Investments of
			 amounts(1)In
			 generalThe Secretary shall invest such portion of the Fund as is
			 not, in the judgment of the Secretary, required to meet current
			 withdrawals.(2)Credits to
			 fundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to, and
			 form
			 a part of, the Fund.(e)Transfers of
			 amounts(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund
			 of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of
			 the
			 Treasury.(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.(f)TerminationOn September 30, 2035—(1)the Fund shall
			 terminate; and(2)the unexpended
			 and unobligated balance of the Fund shall be transferred to the
			 reclamation
			 fund established by the first section of the Act of June 17, 1902 (32
			 Stat.
			 388, chapter 1093).1.Short
		title; table of contents(a)Short titleThis Act may be cited as
		the Authorized Rural Water Projects
		Completion Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.
					Sec. 2. Definitions.
					Sec. 3. Reclamation rural water construction fund.
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Reclamation Rural Water Construction and Settlement Implementation Fund
					Sec. 101. Establishment.
					Sec. 102. Accounts.
					Sec. 103. Deposits to Fund.
					Sec. 104. Expenditures from Fund.
					Sec. 105. Investments of amounts.
					Sec. 106. Transfers of amounts.
					Sec. 107. Transferability between accounts.
					Sec. 108. Termination.
					TITLE II—Rural water projects
					Sec. 201. Rural water projects.
					Sec. 202. Restrictions.
					TITLE III—Reclamation infrastructure and settlement implementation
					Sec. 301. Reclamation infrastructure and settlement implementation.
					TITLE IV—Repair, replacement, and maintenance of certain Indian irrigation projects
					Sec. 401. Repair, replacement, and maintenance of certain Indian irrigation projects.
					Sec. 402. Eligible projects.
					Sec. 403. Requirements and conditions.
					Sec. 404. Study of Indian irrigation program and project management.
					Sec. 405. Tribal consultation and user input.
					Sec. 406. Allocation among projects.
				2.DefinitionsIn this Act:(1)FundThe
		term Fund means the Reclamation Rural Water Construction and
		Settlement Implementation Fund established by section 101.(2)Indian
		tribeThe term Indian tribe has the meaning given
		the term in section 4 of the Indian Self-Determination and Education Assistance
		Act (25 U.S.C. 450b).(3)Rural water
		projectThe term rural water project means a project
		that is designed to provide domestic, industrial, municipal, or residential
		water to a small community or group of small communities, including Indian
		tribes and tribal organizations.(4)SecretaryThe
		term Secretary means the Secretary of the Interior, acting
		through the Commissioner of Reclamation.IReclamation
		Rural Water Construction and Settlement Implementation Fund101.EstablishmentThere
		is established in the Treasury of the United States a fund, to be known as the
		Reclamation Rural Water Construction and Settlement Implementation
		Fund, consisting of—(1)such
		amounts as are deposited in the Fund under section 103; and(2)any
		interest earned on investment of amounts in the Fund under section 105.102.AccountsWithin
		the Fund, there are established the following accounts:(1)Rural Water
		Project Account.(2)Indian Irrigation
		Account.(3)Reclamation
		Infrastructure and Settlement Implementation Account.103.Deposits to
		Fund(a)In
		generalFor each of fiscal years 2014 through 2035, the Secretary
		of the Treasury shall deposit in the Fund $150,000,000 of the revenues that
		would otherwise be deposited for the fiscal year in the reclamation fund
		established by the first section of the Act of June 17, 1902 (32 Stat. 388,
		chapter 1093), of which—(1)$80,000,000 for
		each of the fiscal years shall be deposited in the Rural Water Project Account
		established under section 102(1);(2)$35,000,000 for
		each of the fiscal years shall be deposited in the Indian Irrigation Account
		established under section 102(2); and(3)$35,000,000 for
		each of the fiscal years shall be deposited in the Reclamation Infrastructure
		and Settlement Implementation Account established under section 102(3).(b)Availability of
		amountsAmounts deposited in the Fund under subsection (a) shall
		be used, subject to appropriation, to carry out this Act.104.Expenditures
		from Fund(a)In
		generalSubject
		to subsection (b), for each of fiscal years 2014 through 2035, the Secretary
		may expend from the Fund, in accordance with this Act, not more than the sum of—(1)$150,000,000, to
		be allocated from the amounts in the accounts specified in section 102; and(2)the
		amount of interest accrued in the Fund within each account for the fiscal year
		in which the expenditures are made, with the interest accrued within each
		account used only for expenditures from that account.(b)Additional
		expenditures(1)In
		generalThe Secretary may expend more than $150,000,000 for any
		fiscal year referred to in subsection (a) if the additional amounts are
		available in the Fund as a result of a failure of the Secretary to expend all
		of the amounts available under subsection (a) in 1 or more prior fiscal
		years.(2)Retention in
		accountsAny additional amounts referred to in paragraph (1) shall—(A)be retained
		within the account to which the amounts were designated;(B)accrue
		interest for the designated account in accordance with this title; and(C)only be expended for the purposes for which expenditures from the designated accounts are
			 authorized.105.Investments of amounts(a)In generalThe Secretary shall invest such portion of the Fund as is not, in the judgment of the Secretary,
			 required to meet current withdrawals.(b)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund
			 shall be credited to, and form a part of, the Fund.106.Transfers of amounts(a)In generalThe amounts required to be transferred to the Fund under this title shall be transferred at least
			 monthly from the general fund of the Treasury to the Fund on the basis of
			 estimates made by the Secretary of the Treasury.(b)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates
			 are in excess of or less than the amounts required to be transferred.107.Transferability between accounts(a)Transferability of irrigation fundsNo sooner than fiscal year 2023, if the Secretary determines that there are no further deferred
			 maintenance needs of eligible Indian irrigation projects, the Secretary
			 may expend amounts and any interest accrued in the Indian Irrigation
			 Account established by section 102(2) on any expenditure authorized under
			 section 301 from the Reclamation Infrastructure and Settlement
			 Implementation Account established by section 102(3).(b)Transferability of water settlement fundsNo sooner than fiscal year 2023, if the Secretary determines that there are no further needs of
			 Indian tribes under section 301, the Secretary may expend amounts and any
			 interest accrued in the Reclamation Infrastructure and Settlement
			 Implementation Account established by section 102(3) on any expenditure
			 authorized under sections 401 through 406 from the Indian Irrigation
			 Account established by section 102(2).108.TerminationOn September 30, 2035—(1)the Fund shall terminate; and(2)the unexpended and unobligated balance of the Fund shall be transferred to the reclamation fund
			 established by the first section of the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093).IIRural water
		projects201.Rural water
		projectsSubject to section 202, for each
		of fiscal years 2014 through 2035, the Secretary may use not less than
		$80,000,000 of the amounts available in the Rural Water Project Account
		established under section 102(1) to complete construction of rural water
		projects—(1)authorized to be
		carried out by the Secretary on or before the date of enactment of this Act;
		or(2)for
		which—(A)pursuant to
		section 106(e) of the Rural Water Supply Act of 2006 (43 U.S.C. 2405(e)), a
		feasibility study has been submitted to the Secretary by September 30, 2012;
		and(B)an
		Act of Congress after the date of enactment of this Act has authorized the
		construction of the project.202.Restrictions(a)No
		operation and maintenance costsThe Secretary shall not use any
		amounts from the Fund to pay for operation and maintenance costs of an
		authorized rural water project.(b)ConditionsThe
		Secretary shall not expend any amounts from the Fund to carry out this
		title until the date on which the Secretary develops—(1)programmatic
		goals to carry out this title that—(A)would
		enable the completion of construction of the authorized rural water projects as
		expeditiously as practicable; and(B)reflect—(i)the
		goals and priorities identified in the laws authorizing the authorized rural
		water projects; and(ii)the
		goals of the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et
		seq.); and(2)funding
		prioritization criteria to serve as a methodology for distributing funds under this
		title that take into account—(A)an
		evaluation of the urgent and compelling need for potable water supplies in the
		affected rural and tribal communities;(B)the
		status of the current stages of completion of the authorized rural water
		project;(C)the
		financial needs of the affected rural and tribal communities;(D)the
		potential economic benefits of the expenditures on job creation and general
		economic development in the affected rural and tribal communities;(E)the
		ability of the authorized rural water project to address regional and watershed
		level water supply needs;(F)the
		ability of the authorized rural water project—(i)to
		minimize water and energy consumption; and(ii)to
		encourage the development of renewable energy resources, such as wind, solar,
		and hydropower elements;(G)the need
		for the authorized rural water project to address—(i)the
		needs of Indian tribes and members of Indian tribes; and(ii)other
		community needs or interests; and(H)such
		other factors as the Secretary determines to be appropriate to prioritize the
		use of available funds.IIIReclamation
		infrastructure and settlement implementation301.Reclamation infrastructure and settlement implementationConsistent with section 104, for each of fiscal years 2014 through 2035, the Secretary shall use
			 not less than $35,000,000, plus accrued interest, of the amounts
			 authorized to be expended from the Reclamation Infrastructure and
			 Settlement Implementation Account established under section 102(3)—(1)to provide compensation authorized under an Act of Congress to extinguish or otherwise resolve all
			 monetary claims of an Indian tribe against the United States relating to
			 the continued and past use of the land of the Indian tribe by the United
			 States for the generation of hydropower; or(2)to complete construction, planning, and design of projects and implement provisions authorized
			 under one or more Acts of Congress that—(A)settle or otherwise resolve, in whole or in part, litigation involving the United States and the
			 rights of one or more federally recognized Indian tribes to access, use,
			 or manage water resources; or(B)implement agreements approved by Congress pursuant to which one or more federally recognized Indian
			 tribes agree to some limitation on the exercise of rights or claims to
			 access, use, or manage water resources.IVRepair,
		replacement, and maintenance of certain Indian irrigation projects401.Repair,
		replacement, and maintenance of certain Indian irrigation projects(a)In generalThe Secretary shall establish a program to address the deferred maintenance needs of Indian
			 irrigation projects that—(1)create risks to public or employee safety or natural or cultural resources; and(2)unduly impede the management and efficiency of the Indian irrigation program.(b)FundingConsistent with section 104, of the amounts authorized to be expended from the Indian
		Irrigation Account established under section 102(2), the Secretary shall use
		or transfer to the Bureau of Indian Affairs not less than $35,000,000, plus
		accrued interest, for each of fiscal years 2014 through 2035 to carry out
		maintenance, repair, and replacement activities for 1 or more of the Indian
		irrigation projects described in section 402 (including any structures,
		facilities, equipment, or vehicles used in connection with the operation of
		those projects).402.Eligible
		projectsThe projects eligible for funding under section 401(b) are the Indian irrigation projects in the
			 western United States that, on the date of enactment of this Act—(1)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order
			 13327 (40 U.S.C. 121 note; relating to Federal real property asset
			 management);(2)are managed by the Bureau of Indian Affairs (including projects managed under contracts or compacts
			 pursuant to the Indian
		Self-Determination and Education Assistance Act (25 U.S.C. 450 et
		seq.); and(3)have deferred maintenance documented by the Bureau of Indian Affairs.403.Requirements
		and conditionsNot
		later than 180 days after the date of enactment of this Act and as a
		precondition to amounts being expended from the Fund to carry out this title, the
			 Secretary of the
		Interior, in consultation with the Assistant Secretary for Indian Affairs, 
		the Commissioner of the Bureau of Reclamation, and representatives of affected
			 Indian tribes, shall develop and submit to
		Congress—(1)programmatic
		goals to carry out this title that—(A)would
		enable the completion of repairing, replacing, improving, or performing
		maintenance on projects as expeditiously as possible;(B)facilitate or
		improve the ability of the Bureau of Indian Affairs to carry out the mission of
		the Bureau of Indian Affairs in operating a project; and(C)ensure that the results of government-to-government consultation required under section 405 be
			 addressed; and(2)funding
		prioritization criteria to serve as a methodology  for distributing funds under
			 this
		title, that take into account—(A)the
		extent to which deferred maintenance of qualifying irrigation projects poses a
		threat to public or employee safety or health;(B)the
		extent to which deferred maintenance poses a threat to natural or cultural
		resources;(C)the
		extent to which deferred maintenance poses a threat to the ability of the
		Bureau of Indian Affairs to carry out the mission of the Bureau of Indian
		Affairs in operating the project;(D)the extent to which repairing, replacing, improving, or performing maintenance on a facility or
			 structure will—(i)improve public or employee safety, health, or accessibility;(ii)assist in compliance with codes, standards, laws, or other requirements;(iii)address unmet needs; and(iv)assist in protecting natural or cultural resources;(E)the methodology of the rehabilitation priority index of the Secretary, as in effect on the date of
			 enactment of this Act;(F)the
		potential economic benefits of the expenditures on job creation and general
		economic development in the affected tribal communities;(G)the
		ability of the qualifying project to address tribal, regional, and watershed
		level water supply needs; and(H)such other factors as the Secretary determines to be appropriate to prioritize the use of available
			 funds that are, to the fullest extent practicable, consistent with tribal
			 and user recommendations received pursuant to the consultation and input
			 process under section 405.404.Study of
		Indian irrigation program and project management(a)Tribal consultation and user inputBefore beginning to conduct the study required under subsection (b), the Secretary of the Interior
			 shall—(1)consult with the Indian tribes that have jurisdiction over the land on which an irrigation project
			 eligible to receive funding under section 402 is located; and(2)solicit and consider the input, comments, and recommendations of the landowners served by the
			 irrigation project.(b)StudyNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior,
			 acting through the Assistant Secretary for Indian Affairs, shall complete
			 a study that evaluates options for improving programmatic and project
			 management and performance of irrigation projects managed and operated in
			 whole or in part by the Bureau of Indian Affairs.(c)ReportOn completion of the study under subsection (b), the Secretary of the Interior, acting through the
			 Assistant Secretary for Indian Affairs, shall submit to the Committees on
			 Energy and Natural Resources and Indian Affairs of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report
			 that—(1)describes the results of the study; and(2)includes recommendations for improving programmatic and project management and performance in each
			 qualifying project area and for the program as a whole.(d)FundingOf the amounts authorized to be expended from the Indian Irrigation Account established under
			 section 102(2), $1,000,000 shall be made available during fiscal year 2014
			 to carry out this section, to remain available until expended.405.Tribal
		consultation and user inputBefore expending funds on an Indian irrigation project pursuant to section 401,
		the Secretary of the Interior shall—(1)consult
		with the Indian tribe that has jurisdiction over the land on which an
		irrigation project eligible to receive funding under section 402 is
		located; and(2)solicit and
		consider the input, comments, and recommendations of the landowners served by the
		irrigation project.406.Allocation among projects(a)In generalSubject to subsection (b), to the maximum extent practicable, the Secretary shall ensure that, for
			 each of fiscal years 2014 through 2035, each Indian irrigation project
			 eligible for funding under section 402 that has critical maintenance needs
			 receives part of the funding under section 401 to address critical
			 maintenance needs.(b)PriorityIn allocating amounts under section 401(b), in addition to considering the funding priorities
			 described in section 403, the Secretary shall give priority to Indian
			 irrigation projects for which funding has not been made available during
			 the 15-year period ending on the day before the date of enactment of this
			 Act under any other Act of Congress that expressly identifies the Indian
			 irrigation project or the Indian reservation of the project to address the
			 deferred maintenance, repair, or replacement needs of the Indian
			 irrigation project.(c)Cap on Funding(1)In generalSubject to paragraph (2), in allocating amounts under section 401(b), the Secretary shall allocate
			 not more than $15,000,000 to any individual Indian irrigation project
			 described in section 402 during any consecutive 3-year period.(2)ExceptionNotwithstanding the cap described in paragraph (1), if the full amount under section 401(b) cannot
			 be fully allocated to eligible irrigation projects because the only
			 remaining activities authorized in section 401(b) are for irrigation
			 projects that would exceed the cap described in paragraph (1), the
			 Secretary may allocate the remaining funds to eligible irrigation projects
			 in accordance with this title.(d)Basis of
		fundingAny amounts made available under this section shall be
		nonreimbursable.(e)Applicability
		of ISDEAAThe Indian Self-Determination and Education Assistance
		Act (25 U.S.C. 450 et seq.) shall apply to activities carried out under this
		section.May 22, 2014Reported with an amendment